DISSENTIN& OPINION.
Turney, Ch. J.
The suit is to enforce the collection of bonds issued to Holly Springs and Ohio Railroad Company, under an Act claimed to have been passed in February, 1870. The bill *613was introduced in the Senate on October 8, 1869, where it passed the three readings; went to' the House, passed first reading; was amended, and passed second reading; again amended, and passed third reading. House amendments were referred to Committee on Internal Improvements, which recommended concurrence in the amendments of the House as to the twenty-sixth section, and non-concurrence as to the others;
Senate non-eoncurred except as to the twenty-sixth section. House refused to recede from its amendments. Senate adhered to its non-concurrence, and asked for a committee of conference. Both Houses appointed its members of said committee.
The conference committee reported to'the Senate a “bill in lieu,” and asked that it be adopted. The report is as follows: “Mr. Speaker — -Your committee of conference, to whom was referred Senate Bill No. 10, with House amendments, beg leave to report the accompanying bill in lieu of said bill and amendments, in which is embraced substantially all the provisions of both houses. Your committee deem it prudent to propose a bill in lieu, as the original bill has been much disfigured by amendments, interlineations, and erasures. Your committee ask that the bill offered be accepted and passed. All of which is respectfully submitted.”
The report was concurred in by the Senate on the fifth of February, 1870 — the date of the report — and by the House on the seventh.
*614The Constitution is: “ Bills may originate in either house, but may be amended, altered, or rejected by the other.” Without repeating the history of the bill, we have seen that this bill did not originate in either house, but in the committee of conference from both houses, for which there is no constitutional authority, but, on the contrary, a direct prohibition, under the facts here. The word “may,” ás employed in the clause of the Constitution quoted, means “shall,” and excludes all idea of the origination of a bill elsewhere than in the one or the other house; and a conference committee, composed of members from each house, is not contemplated in the term “either house.”
The committee reported “a bill in lieu,” and so define it as often as twice, and, I might say, three times in their short report. It was offered, as the title given it by the committee imports, in place of and as a substitute for the original bill and amendments.
However we look at the language of the report, it conveys no other idea than the offering of a new bill.
The language, “in which is embraced substantially all the provisions of both houses,” is a conclusion which the committee had no authority to suggest. That was the province of the two houses.
The new bill did not pass the three readings in each house, but was simply concurred in by. *615eacli house — by the Senate on the fifth and by the House on the seventh of February.
The provisions of the Constitution are intended to protect the people of the State against hasty and ignorant legislation, and ought to be -strictly construed. All rules made by the Legislature governing .its proceedings must conform to the Constitution, of which it is a creature.
Eules not in strict conformity to the Constitution are not valid, and all laws passed under them are void.
In this matter we are construing our Constitution, and authorities from other States áre of little value except for their reasoning; and in weighing reasons we must have an eye to the public policy that may induce it. The parliamentary rules of Congress can be of little service, as there is no such provision in the Constitution of the United States.
Whatever may be the holdings of other States with similar constitutional provisions, we must interpret our language for ourselves, and assume that the framers of 'the Constitution meant what they said, and used the words of that instrument in the sense of their common acceptation and meaning. There being no law authorizing their issuance, the bonds are nullities, and no obligation rests on the county for their payment.
For these reasons I do not concur with the majority.
*616Caldwell, J.
I think it affirmatively appears from the journal that the bill reported by the conference committee was a new bill, and that, as such, it did not pass three readings; and, hence, that the Act was not constitutionally passed, and is void.